Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page1of 21

REPLACEMENT SEVERED PROMISSORY NOTE A-1

$24,000,000.00 July 18, 2017

This REPLACEMENT SEVERED PROMISSORY NOTE A-1 (as the same may hereafter be
amended, supplemented, restated, replaced, increased, extended, consolidated or severed from time to
time, this “Note A-I”), is made by 100 BERLIN LAND, LLC, 205 WOLF LAND, LLC, 5500
MIDLAND LAND, LLC, 204 FOX LAND, LLC, HIGH POINT LAND, LLC, APPLETON LAND, LLC
and 200 STL LAND, LLC, each a Delaware limited liability company, having an address at 1275 W.
Granada Blvd., Suite 3B, Ormond Beach, Florida 32174 (collectively, “Borrower’’), in favor of NATIXIS
REAL ESTATE CAPITAL LLC, a Delaware limited liability company, at its principal place of business
at 1251 Avenue of the Americas, New York, New York 10020 (together with its successors and assigns
“Lender’).

WITNES SETH:

WHEREAS, Borrower previously executed and delivered to Lender that certain Promissory Note,
dated as of July 18, 2017, in the original principal amount of $62,465,000.00 (the “Original Note”);

WHEREAS, pursuant to that certain Note Splitter and Modification Agreement, dated as of the
date hereof, the Original Note has been split, severed and modified into (i) this Note A-1, evidencing a
portion of the principal sum evidenced by the Original Note equal to Twenty-Four Million and No/100
Dollars ($24,000,000.00) (the “Note A-1 Indebtedness”), and (ii) that certain Replacement Severed
Promissory Note A-2, dated the date hereof (the “Note A-2”), made by Borrower in favor of Lender and
evidencing a portion of the principal sum evidenced by the Original Note equal to Eleven Million Four
Hundred Sixty-Five Thousand and No/100 Dollars ($11,465,000.00); and (iii) that certain Replacement
Severed Promissory Note A-3, dated the date hereof (the “Note A-3”"), made by Borrower in favor of
Lender and evidencing the anticipated future funding principal amount of up to Fourteen Million Eight
Hundred Eighty Thousand and No/100 Dollars ($14,880,000.00) with an initial outstanding balance on
the date hereof of $0.00; and (iv) that certain Replacement Severed Promissory Note A-4, dated the date
hereof (the “Note A-4”), made by Borrower in favor of Lender and evidencing a portion of the principal
sum evidenced by the Original Note equal to Twenty-Seven Million and No/100 Dollars
($23,120,000.00); and

WHEREAS, Borrower and Lender desire to replace the Original Note with this Note A-1
(together with Note A-2, A-3 and A-4) and to evidence the Note A-1 Indebtedness by this Note A-1;

NOW THEREFORE, FOR VALUE RECEIVED, Borrower hereby unconditionally promises to
pay to the order of Lender, at its address set forth above or at such other place as the holder hereof may
from time to time designate in writing, the principal sum of Twenty-Four Million and No/100 Dollars
($24,000,000.00), in lawful money of the United States of America, with interest thereon to be computed
from the date of this Note A-1 at the Interest Rate, and to be paid in accordance with the terms of this
Note A-1 and that certain Loan Agreement, dated as of July 18, 2017, between Borrower and Lender (as
the same is hereby and may hereafter be amended, restated, replaced, supplemented, renewed, extended
or otherwise modified from time to time, the “Loan Agreement’). Capitalized terms used but not defined
herein shall have the respective meanings given such terms in the Loan Agreement.

L. Payment Terms. Borrower shall pay the Note A-1 Monthly Debt Service Payment
Amount to Lender in the manner and at the times specified in Article 2 of the Loan Agreement, which
payments shall be applied in the order of priority set forth in said Article 2. Borrower shall also pay to

 

#4822-4836-0012-
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 2 of 21
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 3 of 21

Lender interest at the Default Rate, Late Payment Charges, the Yield Maintenance Premium, if any, and
all other amounts due and payable as and when provided for in the Loan Agreement. The balance of the
Note A-I Indebtedness, together with all accrued and unpaid interest thereon, and all other amounts
payable to Lender hereunder, under the Loan Agreement and under the other Loan Documents shall be
due and payable on the Maturity Date.

2. Loan Documents. This Note A-| is partial evidence of that certain loan made by Lender
to Borrower and is executed pursuant to the terms and conditions of the Loan Agreement. This Note is
secured by and entitled to the benefits of, among other things, the Security Instrument and the other Loan
Documents. Reference is made to the Loan Documents for a description of the nature and extent of the
security afforded thereby, the rights of the holder hereof in respect of such security, the terms and
conditions upon which this Note A-1 is secured and the rights and duties of the holder of this Note A-1.
All of the agreements, conditions, covenants, provisions and stipulations contained in the Loan
Agreement and the other Loan Documents are by this reference hereby made part of this Note A-1 to the
same extent and with the same force and effect as if they were fully set forth in this Note A-l, and
Borrower covenants and agrees to keep and perform the same, or cause the same to be kept and
performed, in accordance with their terms.

3. Loan Acceleration; Prepayment. The Debt shall, without notice, become immediately
due and payable at the option of Lender upon the happening and only during the continuance of any Event
of Default. This Note A-1 may not be prepaid except as otherwise expressly provided in, and subject to
the terms and conditions, of the Loan Agreement.

4. Revival. To the extent that Borrower makes a payment or Lender receives any payment
or proceeds for Borrower's benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in possession, receiver, custodian or any
other party under the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Borrower hereunder intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.

5. Amendments. This Note A-| may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the part of Borrower or Lender,
but only by an agreement in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought. Whenever used, the singular
number shall include the plural, the plural the singular, and the words “Lender” and “Borrower” shall
include their respective successors, assigns, heirs, executors and administrators. If Borrower consists of
more than one person or party, the obligations and liabilities of each such person or party shall be joint
and several.

6. Waiver. Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment, notice of dishonor,
protest, notice of protest, notice of nonpayment, notice of intent to accelerate the maturity hereof and of
acceleration. No release of any security for the Debt or any Person liable for payment of the Debt, no
extension of time for payment of this Note A-1 or any installment hereof, and no alteration, amendment
or waiver of any provision of the Loan Documents made by agreement between Lender and any other
person or party shall release, modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Borrower, and any other Person or party who may become liable under the Loan Documents,
for the payment of all or any part of the Debt.

-#4822-4836-0012-
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 4 of 21

Te Exculpation. It is expressly agreed that recourse against Borrower for failure to perform
and observe its obligations contained in this Note A-1 shall be limited as and to the extent provided in

Section 10.1 of the Loan Agreement.

8. Notices. All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Loan Agreement directed to the parties at their
respective addresses as provided therein.

 

9, Governing Law. THIS NOTE A-1 SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS EXCEPT THAT IT IS
THE INTENT OF BORROWER THAT THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS
NOTE A-1) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
WHICH LAWS OF THE UNITED STATES OF AMERICA SHALL, TO THE EXTENT THE
SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE CONTROLLING.

10. Replacement Note. This Note A-| evidences the Note A-| Indebtedness, constituting a
portion of the same indebtedness evidenced by the Original Note. This Note A-1 (together with Note
A-2, A-3 and A-4) is given in replacement and substitution for, but not in satisfaction or repayment of, the
Original Note. This Note A-1 is not intended to (and shall not be construed to) constitute a novation of
the Original Note or the obligations evidenced thereby, nor shall this Note A-1 evidence new or additional
indebtedness. All accrued and unpaid interest and other amounts that are due and payable under the
Original Note shall remain payable under this Note A-1 (together with Note A-2, Note A-3 and Note A-4)
which constitutes a portion of the Debt and when combined with Note A-2, Note A-3 and Note A-4

constitutes all Debt.

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

#4822-4836-0012
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page5of21

IN WITNESS WHEREOF, Borrower has executed this Note A-1 as of the date first written
above.

BORROWER:

100 BERLIN LAND, LLC,
a Delaware limited liability company

 
   
     

 

Name; oseph G. Gillespie, II

205 WOLF LAND, LLC,
a Delaware limited liability company

 

  

By: 2
Name: seph G. Gillespie, III
Title: Manager

5500 MIDLAND LAND, LLC,
a Delaware limited liability company

 

By:

Name:/ /oseph G. Gillespie, III
Title; Manager

204 FOX LAND, LLC,

a Delaware limited liability company

  

By:

Name: os€ph G. Gillespie, II
Title: Manager

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

~#4822-4836-0012~
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 6 of 21

~#4822-4836-0012~

HIGH POINT LAND, LLC,
a Delaware limited liability company

 
    

 

oseph G. Gillespie, II
Manager

APPLETON LAND, LLC,
a Delaware limited liability company

—_—_}—_—_
By: Aa aa,

Name: Yseph G. Gillespie, II
Title: Manager

200 STL LAND, LLC,
a Delaware limited liability company

  

 

By: ae
Name: Seph G-Gillespie, III
Title: Manager
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 7 of 2
PLolIc2

ALLONGE

ALLONGE to that certain Replacement Severed Promissory Note A-1 dated as of July
18, 2017 in the original principal amount of $24,000,000.00, executed by the entities identified
on Schedule A, attached hereto and by this reference made a part hereof, payable to the order of
NATIXIS REAL ESTATE CAPITAL LLC, a Delaware limited liability company.

Pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE BENEFIT OF THE REGISTERED HOLDERS OF UBS COMMERCIAL
MORTGAGE TRUST 2017-C2, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2017-C2, without recourse, representation or warranty.

Dated as of the _/ / day of August, 2017

NATIXIS REAL ESTATE CAPITAL LLC, a
Delaware limited liability company

~ | x Tang
By: My i

 

 

Name:

Title:

By: <j] Se

Name:

me _—_—_——— =
Delphine Clerjaud
Vice President

Reference No.: 6835M.002-008
Matter Name: IC Leased Fee Hotel Portfolio
Pool: UBS 2017-C2
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 8 of 21

SCHEDULE A
(jointly and severally, “BORROWER”)

100 BERLIN LAND, LLC, a Delaware limited liability company
205 WOLF LAND, LLC, a Delaware limited liability company

5500 MIDLAND LAND, LLC, a Delaware limited liability company
204 FOX LAND, LLC, a Delaware limited liability company

HIGH POINT LAND, LLC, a Delaware limited liability company
APPLETON LAND, LLC, a Delaware limited liability company

200 STL LAND, LLC, a Delaware limited liability company

Ses Se

Reference No.: 6835M.002-008
Matter Name: IC Leased Fee Hotel Portfolio
Pool: UBS 2017-C2
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 9 of 21

REPLACEMENT SEVERED PROMISSORY NOTE A-4

$27,000,000.00 July 18, 2017

This REPLACEMENT SEVERED PROMISSORY NOTE A-4 (as the same may hereafter be
amended, supplemented, restated, replaced, increased, extended, consolidated or severed from time to
time, this “ete A-I”), is made by 100 BERLIN LAND, LLC, 205 WOLF LAND, LLC, 5500
MIDLAND LAND, LLC, 204 FOX LAND, LLC, HIGH POINT LAND, LLC, APPLETON LAND, LLC
and 200 STL LAND, LLC, each a Delaware limited liability company, having an address at 1275 W.
Granada Blvd., Suite 3B, Ormond Beach, Florida 32174 (collectively, “Borrower’), in favor of NATIXIS
REAL ESTATE CAPITAL LLC, a Delaware limited liability company, at its principal place of business
at 1251 Avenue of the Americas, New York, New York 10020 (together with its successors and assigns
“Lender’).

WITNES SETH:

WHEREAS, Borrower previously executed and delivered to Lender that certain Promissory Note,
dated as of July 18, 2017, in the original principal amount of $62,465,000.00 (the “Original Note’);

WHEREAS, pursuant to that certain Note Splitter and Modification Agreement, dated as of the
date hereof, the Original Note has been split, severed and modified into (i) this Note A-4, evidencing a
portion of the principal sum evidenced by the Original Note equal to Twenty-Seven Million and No/100
Dollars ($27,000,000.00) (the “Note A-4 Indebtedness”), and (ii) that certain Replacement Severed
Promissory Note A-|, dated the date hereof (the “Nofe A-J"), made by Borrower in favor of Lender and
evidencing a portion of the principal sum evidenced by the Original Note equal to Twenty Four Million
and No/100 Dollars ($24,000,000.00); and (iii) that certain Replacement Severed Promissory Note A-2,
dated the date hereof (the “Note A-2”), made by Borrower in favor of Lender and evidencing a portion of
the principal sum evidenced by the Original Note equal to Eleven Million Four Hundred Sixty-Five
Thousand and No/100 Dollars ($11.465,000.00); and (iv) that certain Replacement Severed Promissory
Note A-3, dated the date hereof (the “Note A-3”), made by Borrower in favor of Lender and evidencing
the anticipated future funding principal amount of up to Fourteen Million Eight Hundred Eighty
Thousand and No/100 Dollars ($14,880,000.00) with an initial outstanding balance on the date hereof of
$0.00; and

WHEREAS, Borrower and Lender desire to replace the Original Note with this Note A-4
(together with Note A-1, A-2 and A-3) and to evidence the Note A-4 Indebtedness by this Note A-4;

NOW THEREFORE, FOR VALUE RECEIVED, Borrower hereby unconditionally promises to
pay to the order of Lender, at its address set forth above or at such other place as the holder hereof may
from time to time designate in writing, the principal sum of Twenty-Seven Million and No/100 Dollars
($27,000,000.00), in lawful money of the United States of America, with interest thereon to be computed
from the date of this Note A-4 at the Interest Rate, and to be paid in accordance with the terms of this
Note A-4 and that certain Loan Agreement, dated as of July 18, 2017, between Borrower and Lender (as
the same is hereby and may hereafter be amended, restated, replaced, supplemented, renewed, extended
or otherwise modified from time to time, the “Loan Agreement’). Capitalized terms used but not defined
herein shall have the respective meanings given such terms in the Loan Agreement.

1, Payment Terms. Borrower shall pay the Note A-4 Monthly Debt Service Payment
Amount to Lender in the manner and at the times specified in Article 2 of the Loan Agreement, which
payments shall be applied in the order of priority set forth in said Article 2. Borrower shall also pay to

 

-#4816-1547-91 16~
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 10 of 21

Lender interest at the Default Rate, Late Payment Charges, the Yield Maintenance Premium, if any, and
all other amounts due and payable as and when provided for in the Loan Agreement. The balance of the
Note A-4 Indebtedness, together with all accrued and unpaid interest thereon, and all other amounts
payable to Lender hereunder, under the Loan Agreement and under the other Loan Documents shall be
due and payable on the Maturity Date.

2s Loan Documents. This Note A-4 is partial evidence of that certain loan made by Lender
to Borrower and is executed pursuant to the terms and conditions of the Loan Agreement. This Note is
secured by and entitled to the benefits of, among other things, the Security Instrument and the other Loan
Documents. Reference is made to the Loan Documents for a description of the nature and extent of the
security afforded thereby, the rights of the holder hereof in respect of such security, the terms and
conditions upon which this Note A-4 is secured and the rights and duties of the holder of this Note A-4.
All of the agreements, conditions, covenants, provisions and stipulations contained in the Loan
Agreement and the other Loan Documents are by this reference hereby made part of this Note A-4 to the
same extent and with the same force and effect as if they were fully set forth in this Note A-4, and
Borrower covenants and agrees to keep and perform the same, or cause the same to be kept and
performed, in accordance with their terms.

3. Loan Acceleration; Prepayment. The Debt shall, without notice, become immediately
due and payable at the option of Lender upon the happening and only during the continuance of any Event
of Default. This Note A-4 may not be prepaid except as otherwise expressly provided in, and subject to
the terms and conditions, of the Loan Agreement.

4. Revival. To the extent that Borrower makes a payment or Lender receives any payment
or proceeds for Borrower's benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in possession, receiver, custodian or any
other party under the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Borrower hereunder intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.

5; Amendments. This Note A-4 may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the part of Borrower or Lender,
but only by an agreement in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought. Whenever used, the singular
number shall include the plural, the plural the singular, and the words “Lender” and “Borrower” shall
include their respective successors, assigns, heirs, executors and administrators. If Borrower consists of
more than one person or party, the obligations and liabilities of each such person or party shall be joint
and several.

6. Waiver. Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment, notice of dishonor,
protest, notice of protest, notice of nonpayment, notice of intent to accelerate the maturity hereof and of
acceleration. No release of any security for the Debt or any Person liable for payment of the Debt, no
extension of time for payment of this Note A-4 or any installment hereof, and no alteration, amendment
or waiver of any provision of the Loan Documents made by agreement between Lender and any other
person or party shall release, modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Borrower, and any other Person or party who may become liable under the Loan Documents,
for the payment of all or any part of the Debt.

~#4816-1547-91 16~
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 11 of 21

7% Exculpation, It is expressly agreed that recourse against Borrower for failure to perform
and observe its obligations contained in this Note A-4 shall be limited as and to the extent provided in
Section 10.1 of the Loan Agreement.

8. Notices. All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Loan Agreement directed to the parties at their
respective addresses as provided therein.

9. Governing Law. THIS NOTE A-4 SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS EXCEPT THAT IT IS
THE INTENT OF BORROWER THAT THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS
NOTE A-4) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
WHICH LAWS OF THE UNITED STATES OF AMERICA SHALL, TO THE EXTENT THE
SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE CONTROLLING.

10. Replacement Note. This Note A-4 evidences the Note A-4 Indebtedness, constituting a
portion of the same indebtedness evidenced by the Original Note. This Note A-4 (together with Note A-
1, A-2 and A-3) is given in replacement and substitution for, but not in satisfaction or repayment of, the
Original Note. This Note A-4 is not intended to (and shall not be construed to) constitute a novation of
the Original Note or the obligations evidenced thereby, nor shall this Note A-4 evidence new or additional
indebtedness. All accrued and unpaid interest and other amounts that are due and payable under the
Original Note shall remain payable under this Note A-4 (together with Note A-1, A-2 and A-3) which
constitutes a portion of the Debt and when combined with Note A-1, A-2 and A-3 constitutes all Debt.

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

#4816-1547-9116-~
 

Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 12 of 21

 
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 13 of 21

IN WITNESS WHEREOF, Borrower has executed this Note A-4 as of the date first written
above.

BORROWER:

100 BERLIN LAND, LLC,
a Delaware limited liability company

 

 

205 WOLF LAND, LLC,
a Delaware limited liability company

Lage f-——

/ Joseph G. Gillespie, II
_ Manager

5500 MIDLAND LAND, LLC,
a Delaware limited liability company

       

Joseph G, Gillespie,
Manager

 

Title:

204 FOX LAND, LLC,
a Delaware limited liability company

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

~#4816-1547-9116-
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 14 of 21

~#4816-1547-91 16~

HIGH POINT LAND, LLC,
a Delaware limited liability company

 

By:

Name’/ Joseph G-Gillespie, II
Title Manager

APPLETON LAND, LLC,

a Delaware limited liability company

 

 

200 STL LAND, LLC,
a Delaware limited liability company

 

 

 
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 15 of 21

REPLACEMENT SEVERED PROMISSORY NOTE A-2

$11,465,000.00 July 18, 2017

This REPLACEMENT SEVERED PROMISSORY NOTE A-2 (as the same may hereafter be
amended, supplemented, restated, replaced, increased, extended, consolidated or severed from time to
time, this “Note A-2"), is made by 100 BERLIN LAND, LLC, 205 WOLF LAND, LLC, 5500
MIDLAND LAND, LLC, 204 FOX LAND, LLC, HIGH POINT LAND, LLC, APPLETON LAND, LLC
and 200 STL LAND, LLC, each a Delaware limited liability company, having an address at 1275 W.
Granada Blvd., Suite 3B, Ormond Beach, Florida 32174 (collectively, “Borrower’”), in favor of NATIXIS
REAL ESTATE CAPITAL LLC, a Delaware limited liability company, at its principal place of business
at 1251 Avenue of the Americas, New York, New York 10020 (together with its successors and assigns
“Lender’).

WITNES SETH:

WHEREAS, Borrower previously executed and delivered to Lender that certain Promissory Note,
dated as of July 18, 2017, in the original principal amount of $62,465,000.00 (the “Original Note”);

WHEREAS, pursuant to that certain Note Splitter and Modification Agreement, dated as of the
date hereof, the Original Note has been split, severed and modified into (i) this Note A-2, evidencing a
portion of the principal sum evidenced by the Original Note equal to Eleven Million Four Hundred Sixty-
Five Thousand and No/100 Dollars ($11,465,000.00) (the “ete A-2 Indebtedness”), and (ii) that certain
Replacement Severed Promissory Note A-1, dated the date hereof (the “Note A-J”), made by Borrower in
favor of Lender and evidencing a portion of the principal sum evidenced by the Original Note equal to
Twenty-Four Million and No/100 Dollars ($24,000,000.00); and (iii) that certain Replacement Severed
Promissory Note A-3, dated the date hereof (the “ete A-3"), made by Borrower in favor of Lender and
evidencing the anticipated future funding principal amount of up to Fourteen Million Eight Hundred
Eighty Thousand and No/100 Dollars ($14,880,000.00) with an initial outstanding balance on the date
hereof of $0.00; and (iv) that certain Replacement Severed Promissory Note A-4, dated the date hereof
(the “Note A-4"), made by Borrower in favor of Lender and evidencing a portion of the principal sum
evidenced by the Original Note equal to Twenty-Seven Million and No/100 Dollars ($27,000,000.00);
and

WHEREAS, Borrower and Lender desire to replace the Original Note with this Note A-2
(together with Note A-1, A-3 and A-4) and to evidence the Note A-2 Indebtedness by this Note A-2;

NOW THEREFORE, FOR VALUE RECEIVED, Borrower hereby unconditionally promises to
pay to the order of Lender, at its address set forth above or at such other place as the holder hereof may
from time to time designate in writing, the principal sum of Eleven Million Four Hundred Sixty-Five
Thousand and No/100 Dollars ($11,465,000.00), in lawful money of the United States of America, with
interest thereon to be computed from the date of this Note A-2 at the Interest Rate, and to be paid in
accordance with the terms of this Note A-1 and that certain Loan Agreement, dated as of July 18, 2017,
between Borrower and Lender (as the same is hereby and may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time, the “Loan Agreement’).
Capitalized terms used but not defined herein shall have the respective meanings given such terms in the
Loan Agreement.

1. Payment Terms. Borrower shall pay the Note A-2 Monthly Debt Service Payment
Amount to Lender in the manner and at the times specified in Article 2 of the Loan Agreement, which

 

~#4843-1988-7436-
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 16 of 21

payments shall be applied in the order of priority set forth in said Article 2. Borrower shall also pay to
Lender interest at the Default Rate, Late Payment Charges, the Yield Maintenance Premium, if any, and
all other amounts due and payable as and when provided for in the Loan Agreement. The balance of the
Note A-2 Indebtedness, together with all accrued and unpaid interest thereon, and all other amounts
payable to Lender hereunder, under the Loan Agreement and under the other Loan Documents shall be
due and payable on the Maturity Date.

z, Loan Documents. This Note A-2 is partial evidence of that certain loan made by Lender
to Borrower and is executed pursuant to the terms and conditions of the Loan Agreement. This Note is
secured by and entitled to the benefits of, among other things, the Security Instrument and the other Loan
Documents. Reference is made to the Loan Documents for a description of the nature and extent of the
security afforded thereby, the rights of the holder hereof in respect of such security, the terms and
conditions upon which this Note A-2 is secured and the rights and duties of the holder of this Note A-2.
All of the agreements, conditions, covenants, provisions and stipulations contained in the Loan
Agreement and the other Loan Documents are by this reference hereby made part of this Note A-2 to the
same extent and with the same force and effect as if they were fully set forth in this Note A-2, and
Borrower covenants and agrees to keep and perform the same, or cause the same to be kept and
performed, in accordance with their terms.

a, Loan Acceleration; Prepayment. The Debt shall, without notice, become immediately
due and payable at the option of Lender upon the happening and only during the continuance of any Event
of Default. This Note A-2 may not be prepaid except as otherwise expressly provided in, and subject to
the terms and conditions, of the Loan Agreement.

4. Revival. To the extent that Borrower makes a payment or Lender receives any payment
or proceeds for Borrower’s benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in possession, receiver, custodian or any
other party under the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Borrower hereunder intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.

5, Amendments. This Note A-2 may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the part of Borrower or Lender,
but only by an agreement in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought. Whenever used, the singular
number shall include the plural, the plural the singular, and the words “Lender” and “Borrower” shall
include their respective successors, assigns, heirs, executors and administrators. If Borrower consists of
more than one person or party, the obligations and liabilities of each such person or party shall be joint
and several.

6. Waiver. Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment, notice of dishonor,
protest, notice of protest, notice of nonpayment, notice of intent to accelerate the maturity hereof and of
acceleration. No release of any security for the Debt or any Person liable for payment of the Debt, no
extension of time for payment of this Note A-2 or any installment hereof, and no alteration, amendment
or waiver of any provision of the Loan Documents made by agreement between Lender and any other
person or party shall release, modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Borrower, and any other Person or party who may become liable under the Loan Documents,
for the payment of all or any part of the Debt.

#4843-1988-7436~
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 17 of 21

te Exculpation, It is expressly agreed that recourse against Borrower for failure to perform
and observe its obligations contained in this Note A-2 shall be limited as and to the extent provided in
Section 10.1 of the Loan Agreement.

8. Notices. All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Loan Agreement directed to the parties at their
respective addresses as provided therein.

9. Governing Law. THIS NOTE A-2 SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS EXCEPT THAT IT IS
THE INTENT OF BORROWER THAT THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS
NOTE A-1) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
WHICH LAWS OF THE UNITED STATES OF AMERICA SHALL, TO THE EXTENT THE
SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE CONTROLLING.

10. Replacement Note. This Note A-2 evidences the Note A-2 Indebtedness, constituting a
portion of the same indebtedness evidenced by the Original Note. This Note A-2 (together with Note
A-|, A-3 and A-4) is given in replacement and substitution for, but not in satisfaction or repayment of, the
Original Note. This Note A-2 is not intended to (and shall not be construed to) constitute a novation of
the Original Note or the obligations evidenced thereby, nor shall this Note A-2 evidence new or additional
indebtedness. All accrued and unpaid interest and other amounts that are due and payable under the
Original Note shall remain payable under this Note A-2 (together with Note A-1, A-3 and A-4) which
constitutes a portion of the Debt and when combined with Note A-1, A-3 and A-4 constitutes all Debt.

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

#4843-1988-7436
 

 
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 19 of 21

IN WITNESS WHEREOF, Borrower has executed this Note A-2 as of the date first written
above,

BORROWER:

100 BERLIN LAND, LLC,
a Delaware limited liability company

oseph G. Gillespie, IIT
Ti anager

205 WOLF LAND, LLC,
a Delaware limited liability company

 

 

- i
BY: 2
N J Joseph G. Gillespie, I
Title! Manager
5500 MIDLAND LAND, LLC,

a Delaware limited liability company

 

 

204 FOX LAND, LLC,
a Delaware limited liability company

 
  

ee,

y:
Nanfie: oseph G. Gillespie, IIT
Title; Manager

   
   

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

~#4843-1 988-743 6--
Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 20 of 21

HIGH POINT LAND, LLC,
a Delaware limited liability company

 

By:
tag AAoseph G. Gillespie, I
Title Manager

APPLETON LAND, LLC,
a Delaware limited liability company

   

 

  

Ys)
oseph G. Gillespie, II
Manager

200 STL LAND, LLC,
a Delaware limited liability company

 

~#4843-1988-7436~
 

 

 

 

 

 

Case 6:19-bk-04760-KSJ Doc 64-3 Filed 08/16/19 Page 21 of 21

———— — aa

= ———— =

MLS
NEXT DOCUMENT

als ala als
47> vd ad

_ awe — eee |

 

 

 
